Citation Nr: 0400686	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  99-06 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $10,758.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and a VA social worker


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from December 1968 to June 
1972. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Committee on Waivers and Compromises (hereinafter Committee) 
at the Department of Veteran's Affairs (hereinafter VA) 
Regional Office in St. Petersburg, Florida, (hereinafter RO).  
A February 2001 Board decision found that the veteran had 
filed a timely request for waiver of recovery of the 
overpayment in question, and remanded the case to the RO for 
an adjudication of this waiver request on the merits.  This 
action has been accomplished, and this case is now ready for 
appellate review.  
 

FINDINGS OF FACT

1.  The veteran was awarded pension benefits with payments 
effective from July 1, 1993; he was notified on numerous 
occasions that as a condition of this award, it was his 
responsibility to report any changes in income.  

2.  The overpayment in question was created in 1995 due to 
the veteran's failure to timely report an award from the 
Social Security Administration discovered by income 
verification from this organization.   

3.  The veteran, who had knowledge of the likely 
consequences, engaged in unfair and deceptive dealings with 
the VA in an attempt to gain at the VA's expense by retaining 
benefits to which he was not entitled; his actions created 
the overpayment at issue.

CONCLUSION OF LAW

Waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $10,758 is precluded by a finding of 
bad faith on the part of the veteran.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.965(b) (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  However, the United States Court of Appeals for 
Veterans Claims has held that the VCAA is not applicable to 
cases involving waiver of indebtedness.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  Therefore, the Board will 
proceed with consideration of the appeal.

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government.  38 C.F.R. § 1.965(a).  However, the law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation 
or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.965(b).  It should be emphasized that only one of the three 
elements (fraud, misrepresentation, or bad faith) need be 
shown to preclude consideration of waiver of recovery of the 
indebtedness.  38 U.S.C.A. § 5302(c). 

In determining income for the purposes of non service-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a). 

Those entitled to pension must notify VA of any material 
change or expected change in income which would affect 
entitlement to receive, or the rate of, the benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that he will begin to receive additional income.  
38 C.F.R. § 3.660(a)(1).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of 
the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court) has invalidated the use of the above-cited phrase as 
an appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in the circular 
was inconsistent with the regulation and cannot be an 
appropriate basis for a bad faith determination.  Id.  

With the above criteria in mind, the relevant facts will be 
summarized.  As an initial matter, the veteran does not 
contend, and the record does not show, that the debt in this 
case was not validly incurred.  There is no question that 
there was an overpayment of VA pension benefits based on 
incorrect information that was, as will be explained below, 
supplied by the veteran.  Thus, the Board finds that the 
indebtedness in the calculated amount of $10,758 was properly 
established.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  

Briefly summarizing the facts, the veteran applied for VA 
pension benefits in July 1993 following an accident earlier 
in that year that resulted in severe disability, including 
incomplete quadriplegia.  In his application for these 
benefits, the veteran indicated that he had not applied for 
Social Security Benefits, but that he planned to do so during 
the next 12 months.  The veteran was awarded pension benefits 
by rating decision dated in August 1993, with payment of 
these benefits effective from July 1, 1993.  The veteran was 
notified by letter dated in October 1993 informing him of 
this award, and in several additional letters, that it was 
his responsibility to immediately report any changes in 
income, as his pension award was dependent on his level of 
income.  

The record indicates that the veteran's initial request for 
Social Security benefits was denied, but that he filed an 
appeal to this decision.  However, in 1995, income 
verification from the Social Security Administration 
indicated that the veteran was ultimately awarded benefits 
from his organization, effective from July 1993.  See  VA 
Form 119 (Report of Contact) dated October 20, 1997.  The 
veteran's first Social Security check was received in 
November 1994.  Id.  As a result of this award from the 
Social Security Administration, the veteran was informed by 
letter dated in September 1995 of a proposal to reduce his VA 
pension award effective from December 1, 1994, due to the 
increase in the veteran's countable income accruing from the 
added Social Security benefit.  This letter also informed him 
that a delay in the response to his letter would result in 
the creation of a larger overpayment in his account.  

In response to this letter, the veteran responded by letter 
received in October 1995 as follows: 

On January 24, 1995, I notified the VA 
that I was receiving my Social Security 
payments.

I talked to Mr Wilkins, he informed me 
that I would be hearing from the VA soon.  
I inquired if I could use the checks, he 
stated that it would be okay.

Now I hear that the money must be repaid.  
I am not able to work.  I must take care 
of my family.  I only have my check from 
Social Security which is 978.00.  My rent 
is almost 900 dollars a month.  Why was I 
told this was okay, now it isn't.  Please 
give me an opportunity to get back on my 
feet.

Please reduce my checks.  I would like a 
personal hearing.

Thereafter, the veteran was notified by letter from the VA 
Debt Management Center in November 1995 that the veteran owed 
the VA $10,758.  As indicated in the introduction, the Board 
found that the veteran had presented a timely application for 
waiver of this $10,758 debt in its February 2001 decision.  
Thus, there is now for consideration whether the veteran's 
request for a waiver of recovery of the overpayment of 
$10,758 is warranted on the merits.  

The veteran has requested a waiver of recovery of the 
overpayment in question essentially on the basis of his poor 
health and the financial hardship that would result from 
recovery of the overpayment in question.  He has also 
indicated that his actions in connection with his Social 
Security should not be construed as "bad faith," and 
supports this assertion by reference to his October statement 
reproduced above.  The Committee denied this request, and 
informed the veteran in a July 2003 supplemental statement of 
the case that his failure to timely inform the VA of the 
change in income represented by his Social Security Award 
demonstrated bad faith because he knew his pension award was 
dependent on his level of income.   

Applying the pertinent legal criteria to the facts summarized 
above, the Board essentially must make a determination as to 
whether the failure by the veteran to timely report receipt 
of his Social Security award involved an intent to seek an 
unfair advantage, thereby constituting bad faith on his part.  
The Board notes that when it considers whether the veteran 
engaged in bad faith, it is not bound by the determination by 
the RO in this regard.  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  In the instant case, the denial of the 
waiver due to bad faith by the Committee was based upon a 
finding that there was a willful intention on the part of the 
claimant to seek an unfair advantage.  There is no indication 
in the Committee's reasoning that the finding of bad faith 
was improperly based on the veteran's neglect or refusal to 
fulfill some duty or contractual obligation, which has been 
nullified by the Court as a basis for a finding of bad faith.  
See Richards, 9 Vet. App. at 255. 

Review of the evidence reveals that despite clear 
notification by the RO of the duty to do so, the veteran 
deliberately failed to report receipt of the Social Security 
income in question and continued to receive VA benefits based 
on incorrect and false reports of income.  As noted above, it 
is the responsibility of a pension recipient to notify VA of 
all circumstances that will affect entitlement to receive the 
rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his or 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  
The evidence makes it abundantly clear that the veteran was 
informed specifically and repeatedly of the responsibility of 
reporting changes in his income but he failed to do so.  

The Board further observes that even if the veteran did not 
read or "understand" the instructions from VA, persons 
dealing with the Government are charged with knowledge of 
federal statutes and lawfully promulgated agency regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) [citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)].  The fact that 
the veteran has reported that he has a college education (see 
VA Form 21-526 received in July 1993) also weighs against 
finding in favor of the veteran on this basis.  Finally, 
while the Board recognizes the significant nature of the 
veteran's physical impairment as a result of his accident, he 
has not been judged incompetent for purposes of receipt of VA 
benefits, and the evidence does not otherwise show that the 
veteran's medical condition involves such an impairment of 
mental, as opposed to physical, functioning that he could not 
understand the instructions of the VA. 

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran, who 
clearly had knowledge of the likely consequences, engaged in 
unfair and deceptive dealings with the VA in an attempt to 
gain at the VA's expense by willfully concealing information 
concerning the income described above, thus retaining VA 
benefits that he was not entitled to.  The veteran was fully 
informed of the VA action to be taken if he improperly 
reported his income, and he thus clearly had knowledge of the 
likely consequences of his actions.

Based on the evidence of record, the Board finds that the 
veteran purposely did not inform the VA of the award of 
Social Security benefits in order to retain the full amount 
of VA disability pension benefits that he was receiving.  
That is, the veteran, in an unfair and deceptive manner, 
refused to inform the VA accurately of his income so that he 
could wrongfully continue to receive VA benefits to which he 
was not entitled.  

In light of the foregoing, the Board finds that the evidence 
clearly establishes that the veteran engaged in bad faith 
when he failed to report the increase in income in question 
to VA, despite repeated notices by VA regarding his 
responsibility to timely report changes in his income.  This 
leads the Board to the conclusion that the veteran's actions 
in the creation of the current overpayment were intentional, 
as he clearly knew that his pension award was dependent on 
his level of income.  If so, his actions could have been for 
no other purpose than to gain unfair advantage in his 
dealings with VA.  He was successful in this respect, as 
evidenced by the current overpayment.  Thus, the Board is 
compelled to find that the veteran engaged in bad faith in 
the creation of the overpayment at issue.  

As support for the conclusion reached above, attention is 
directed to the fact that in a statement received in October 
2000, in stark contrast to the veteran's statement in October 
1995 as reproduced above asserting communication with VA by 
the veteran himself, the veteran indicated that his VA social 
worker was "handling" his VA correspondence during the time 
period in question because the veteran was "incapacitated" 
due to his medical problems.  Given these conflicting 
statements by the veteran, his credibility is in issue.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) ("It is the 
duty of the [Board] as the factfinder to determine 
credibility of the testimony and other lay evidence.")  
There is simply no objective evidence to confirm the contacts 
with VA in January 1995 asserted by and on behalf of the 
veteran, and even were such evidence to be found, this 
alleged "contact" would have occurred over two months after 
the veteran first began receiving checks from the Social 
Security Administration, and likely an even longer period of 
time from the veteran's "knowledge" of when he would begin 
to receive this additional income.  Thus, the alleged contact 
in January 1995 with a VA official cannot be said to have 
been rendered "immediately" after the veteran was informed 
of the Social Security award, as he was informed was his 
responsibility to do so and as required by law.  See 38 
C.F.R. § 3.660(a)(1).  

As for the contentions concerning the financial hardship 
imposed by recovery of the debt in question, financial 
hardship is an element of the standard of equity and good 
conscience.  As discussed above, when the overpayment of VA 
benefits results from such bad faith on the part of the 
veteran, waiver of recovery of this debt is precluded by law, 
regardless of the veteran's current financial status or any 
of the other elements of the standard of equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  In 
short, the Board's finding of bad faith precludes the 
granting of waiver of recovery of the overpayment of pension 
benefits now at issue, notwithstanding the provisions of 38 
C.F.R. § 1.965(a) regarding the standard of equity and good 
conscience.  See Farless v. Derwinski, 2 Vet. App. 555, 556-
557 (1992).


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $10,758 is 
denied.   



	                        
____________________________________________
	BETTINA S. CALLAWAY	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



